*477Opinion of the court by
JUDGE WHITE
Affirming.
The lower court sustained a demurrer to tlie petition as amended, and, appellant failing to plead further, her petition was dismissed, and she appeals.
The facts pleaded show that appellant sold, and by deed conveyed, to the appellee two tracts of land of 13 acres each, the full agreed consideration being paid therefor. The land thus bought was used by appellee in connection with its toll houses while the corporation existed. The county of Fleming acquired the property of appellee by contract of purchase, and made the turnpike a free public road; and thereafter the appellee corporation dissolved, and terminated, and ceased to have any property rights under its charter. Appellant then claims that the two tracts reverted to her, the original grantor, and for this she prays judgment. This petition presents the sole question whether appellant, as the original grantor of the land, can recover same on a dissolution of the corporation on the grounds that the contract of purchase was, as to the corporation, ultra vires; or that by reason of section 4712, Kentucky Statutes, which is the same as section 1, chapter 110, General Statutes, it will, on dissolution or discontinuance of the road as a turnpike, revert to the original grantor. The land in question was acquired by contract, and appellant executed a deed of general warranty. There was no condemnation proceeding. In the case of Morris v. Turnpike Road, 6 Bush, 673, this court, in discussing this statute, held that in condemnation the use of the land only passed, but when it was acquired by contract with the owner the fee passed, and that the turnpike company could sell the land purchased, while that that was condemned would revert. In this case the appellee is the *478owner in fee of the land by deed from appellant, and therefore, under the statute, could sell and pass title. On the question of ultra vires, and whether, the appellant, the grantor, can claim the land against her own deed, executed for a full consideration paid, because by the charter of ap-pellee company it was not authorized to acquire or own that amount of land, we think it well settled that the transaction is not void, but, as between these parties, must be permitted to stand. The rule is well and tersely stated by Mr. Justice Swayne in Bank v. Matthews, 98 U. S., 621; (25 L. Ed., 188), where he says: “Where a corporation is incompetent by its charter to take title to real estate, a conveyance-to it is not void, but only voidable, and the sovereign alone can object. It is valid until assailed in a direct proceeding for that purpose.” Cases to support this doctrine might be quoted in great numbers, but we deem it unnecessary, as it is so. in accord with reason, good faith, and the plainest principles of equity. Appellant has received full value for the land, and should not be allowed to recover the land against her deed of general warranty, and at the same time keep the consideration. There appears no error, and the judgment is affirmed.